internal_revenue_service number release date index number ------------------------------------ ------------------------------------ ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------ telephone number -------------------- refer reply to cc ita b04 plr-154117-04 date date --------------------------------------------- ---------------------- --------------------- ----------------- ------ ---------- ----------------------------------- taxpayers ----------------------------------------- date date date state state home dear -------------- this responds to your letter dated date requesting a ruling on whether you are eligible to exclude gain from the sale of a residence under sec_121 of the internal_revenue_code facts after living in state for years the taxpayers retired and sold their house on date taxpayers then moved to state and purchased home on date subsequent to taxpayers move to state taxpayers’ daughter who resides in state lost her job and is in the process of divorcing her husband taxpayers represent that because of the daughter’s changed financial and marital situation the daughter and grandchild would need to live with the taxpayers however because of the age restrictions in taxpayers’ community in state the daughter and grandchild would be unable to live with them accordingly taxpayers sold home on date relocated back to state and purchased a new home where the daughter and grandchild now live with taxpayers while the daughter searches for full-time employment law and analysis sec_121 provides that a taxpayer's gross_income will not include gain from the sale_or_exchange of property if during the five-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as the plr-154117-04 taxpayer's principal_residence for periods aggregating two years or more the full exclusion is available only once every two years sec_121 provides that the maximum exclusion amount is dollar_figure if a husband and wife file a joint_return for the year of the sale both spouses meet the year use test at least one of the spouses meets the 2-year ownership test and neither spouse used the sec_121 exclusion during the last two years sec_121 provides for a reduced maximum exclusion for taxpayers who fail to satisfy the ownership and use tests or the limit of one sale every two years if the primary reason for sale_or_exchange is a change in place of employment health or unforeseen circumstances a sale is by reason of unforeseen circumstances if the primary reason for the sale is the occurrence of an event that the taxpayer does not anticipate before purchasing and occupying the residence a taxpayer's primary reason for the sale_or_exchange is deemed to be unforeseen circumstances if one of the safe_harbor events such as involuntary_conversion of the residence death or divorce occurs during the period of the taxpayer's ownership and use of the residence as the taxpayer's principal_residence in addition the commissioner may designate other events or situations as unforeseen circumstances in published guidance of general applicability or in a ruling directed to a specific taxpayer see sec_1_121-3t e of the income_tax regulations sec_1_121-3 provides that if a safe_harbor does not apply a sale is by reason of unforeseen circumstances only if the primary reason for the sale is unforeseen circumstances factors that may be relevant in determining the taxpayer’s primary reason for the sale include but are not limited to the extent to which the sale and the circumstances giving rise to the sale are proximate in time the suitability of the property as the taxpayer’s principal_residence materially changes the taxpayer’s financial ability to maintain the property is materially impaired the taxpayer uses the property as the taxpayer’s residence during the period of ownership of the property the circumstances giving rise to the sale are not reasonably foreseeable when the taxpayer begins using the property as the taxpayer’s principal_residence and the circumstances giving rise to the sale occur during the period of the taxpayer’s ownership and use of the property as the taxpayer’s principal_residence the reduced maximum exclusion is computed by multiplying the maximum dollar limitation of dollar_figure dollar_figure for certain joint filers by a fraction the numerator of the fraction is the shortest of the following periods the period of time that the taxpayer owned the property during the 5-year period ending on the date of the sale_or_exchange the period of time that the taxpayer used the property as the taxpayer's principal_residence during the 5-year period ending on the date of the sale_or_exchange or the period of time between the date of a prior sale_or_exchange of property for which the taxpayer excluded gain under sec_121 and the date of the current sale_or_exchange the numerator of the fraction may be expressed in days or months the plr-154117-04 denominator of the fraction is days or months depending on the measure of time used in the numerator based on the facts representations and the relevant law as set forth above we conclude that your primary reason for the sale of home was an unforeseen circumstance consequently the sale of home which you owned and used as your principal_residence for less than two of the preceding five years will allow you to exclude gain up to the reduced maximum exclusion amount under sec_121 caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under ' except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter in addition no opinion is expressed or implied as to whether taxpayers have used home as their principal_residence this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the authorized representative sincerely george f wright assistant branch chief branch office of associate chief_counsel income_tax accounting
